The defendant's petition for certification for appeal from the Appellate Court, 164 Conn. App. 318, 137 A.3d 837 (2016), is granted, limited to the following issue:"In concluding that there was sufficient evidence to sustain the defendant's conviction of attempted murder in violation of General Statutes §§ 53a-54a and 53a-49 (a) (2), did the Appellate Court properly construe § 53a-49 (a) (2) in determining that the defendant's conduct constituted a 'substantial step in a course of conduct planned to culminate in his commission' of murder?"*496EVELEIGH, J., did not participate in the consideration of or decision on this petition.